ON PETITION FOR REHEARING
It appearing that under Rule 6.310 of the Florida Rules of Practice and Procedure for -Traffic Courts, careless driving1 is not a lesser included offense of reckless driving,2 therefore, upon consideration of the petition for rehearing filed by the appellant, our opinion is hereby modified by deleting the finding that C.D. was guilty of careless driving, and by reversing the order of the juvenile court finding C.D. guilty of reckless driving, withholding adjudication of delinquency and placing C.D. under supervision.
It is so ordered.

. Section 316.030, Florida Statutes.


. Section 316.029, Florida Statutes.